In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00376-CR

____________________


JAMAL LEMEL RODGERS a/k/a JAMAL LEMEL BLUITT

a/k/a JAMAL LAMEL BLUITT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 89519




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Jamal Lemel Rodgers a/k/a Jamal
Lemel Bluitt a/k/a Jamal Lamel Bluitt pled no contest to an indictment for credit card abuse. 
The trial court admonished Rodgers.  See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon
2009).  Rodgers signed a judicial confession.  The trial court convicted Rodgers and assessed
punishment at one year of confinement in a state jail facility, then suspended imposition of
sentence, and placed Rodgers on community supervision for two years.  The State
subsequently filed a motion to revoke Rodgers's community supervision.  Rodgers  pled
"true" to four violations of the terms of the community supervision order.  The trial court
found that Rodgers violated the terms of the community supervision order, revoked
Rodgers's community supervision, and imposed a sentence of nine months of confinement
in a state jail facility.
	The trial court appointed counsel to represent Rodgers in this appeal.  On August 6,
2009, after informing the parties that Rodgers had not filed a brief, we ordered the trial court
to conduct a hearing to determine whether Rodgers desired to prosecute his appeal.  On
August 28, 2009, the trial court conducted the requested hearing, and the supplemental
reporter's record of the hearing was filed August 31, 2009.  Appellant's counsel appeared
at the hearing, but appellant did not, and the trial court found that the appellant does not
desire to continue the appeal.  Upon receiving the supplemental clerk's and reporter's
records, we reinstated the appeal and submitted the appeal without briefs.  See Tex. R. App.
P. 38.8(b)(4).
	We have examined the record for fundamental error, and we find none.  Accordingly,
we affirm the trial court's judgment.
	AFFIRMED.

							_________________________________
								 HOLLIS HORTON
									 Justice

Submitted on October 1, 2009  
Opinion Delivered October 14, 2009							
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.